Exhibit 10.1

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF SMITH BARNEY AAA ENERGY
FUND L.P.

THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this ‘‘Agreement’’) of
Smith Barney AAA Energy Fund L.P., a New York limited partnership (the
‘‘Partnership’’), dated and effective as of September 30, 2006, is by and among
Citigroup Managed Futures LLC, 731 Lexington Avenue - 25th Floor, New York, New
York 10022 (the ‘‘General Partner’’), AAA Capital Management Advisors, Ltd. (the
‘‘Special Limited Partner’’) and David J. Vogel (the ‘‘Initial Limited
Partner’’) and those other parties who shall execute this Agreement, whether in
counterpart or by attorney-in-fact, as limited partners. (The Initial Limited
Partner and such other parties are hereinafter collectively referred to as the
‘‘Limited Partners’’. The General Partner and the Limited Partners may be
collectively referred to herein as ‘‘Partners’’.) This Agreement amends and
restates the Partnership's limited partnership agreement, dated as of January 5,
1998 (the ‘‘Initial Agreement’’), by and among the General Partner, the Special
Limited Partner and the Initial Limited Partner.

W I T N ES S E T H :

WHEREAS, pursuant to a proxy statement distributed to the Limited Partners on or
about July 11, 2006, the General Partner requested the Limited Partners'
approval of an amendment to the Initial Agreement in order to change the profit
share allocation due to the Special Limited Partner so that the allocation is
made quarterly rather than annually; and

WHEREAS, the General Partner and the requisite Limited Partners, consistent with
the requirements of Section 18(a) of the Limited Partnership Agreement, have
approved such amendment to the Initial Agreement.

NOW, THEREFORE, in consideration of the mutual premises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to amend
and restate the Initial Agreement in its entirety as follows:

1.    Formation and Name.

The parties hereto hereby form a limited partnership under the New York Revised
Uniform Limited Partnership Act. The name of the limited partnership is Smith
Barney AAA Energy Fund L. P. (the ‘‘Partnership’’). The General Partner shall
execute and file a Certificate of Limited Partnership in accordance with the
provisions of the New York Revised Limited Partnership Act and execute, file,
record and publish, as appropriate, such amendments, restatements and other
documents as are or become necessary or advisable, as determined by the General
Partner. As used herein, ‘‘Partnership Act’’ means the New York Revised Uniform
Limited Partnership Act.

2.    Principal Office.

The principal office of the Partnership shall be 731 Lexington Avenue - 25th
Floor, New York, New York 10022 or such other place as the General Partner may
designate from time to time.

3.    Business.

(a) The Partnership's business and purpose is to trade, buy, sell or otherwise
acquire, hold or dispose of interests in commodities of all descriptions
(including futures contracts, commodity options, forward contracts and any other
rights or interests pertaining thereto, including interests in commodity pools).
The objective of the Partnership business is appreciation of its assets through
speculative trading.

(b) The Partnership shall not:

(1) engage in the pyramiding of its positions by using unrealized profits on
existing positions as margin for the purchase or sale of additional positions in
the same or related commodities;


--------------------------------------------------------------------------------


(2) utilize borrowings except short-term borrowings if the Partnership takes
delivery of cash commodities; or

(3) permit the churning of its account.

(c) The Partnership shall make no loans. Assets of the Partnership will not be
commingled with assets of any other entity. Deposit of assets with a commodity
broker or dealer as margin shall not constitute commingling.

4.    Term, Dissolution and Fiscal Year.

(a) Term. The term of the Partnership shall commence on the date the Certificate
of Limited Partnership is filed in the office of the County Clerk of New York
County, State of New York, and shall end as soon as practicable upon the first
to occur of the following: (1) December 31, 2018; (2) receipt by the General
Partner of an election to dissolve the Partnership at a specified time by
Limited Partners owning more than 50% of the Units of Limited Partnership
Interest then outstanding, notice of which is sent by registered mail to the
General Partner not less than 90 days prior to the effective date of such
dissolution; (3) assignment by the General Partner of all of its interest in the
Partnership, withdrawal, removal, bankruptcy or any other event that causes the
General Partner to cease to be a general partner under the Partnership Act
(unless the Partnership is continued pursuant to Paragraph 17); (4) a decline in
Net Asset Value on any business day after trading to less than $400 per Unit; or
(5) any event which shall make it unlawful for the existence of the Partnership
to be continued.

(b) Dissolution. Upon dissolution of the Partnership, the assets of the
Partnership shall be distributed to creditors, including any Partners who may be
creditors, to the extent otherwise permitted by law, in satisfaction of
liabilities of the Partnership (whether by payment or the making of reasonable
provision for payment thereof) other than liabilities for which reasonable
provision for payment has been made and liabilities for distributions to
Partners; to Partners and former Partners in satisfaction of liabilities for
distributions; and to Partners first for the return of their contributions and
second respecting their Partnership interests, in the proportions in which the
Partners share in distributions. Following distributions of the assets of the
Partnership, a Certificate of Cancellation for the Partnership shall be filed as
required by the Partnership Act.

(c) Fiscal Year. The fiscal year of the Partnership will commence on January 1
and end on December 31 each year (‘‘fiscal year’’). Each fiscal year of the
Partnership is divided into four fiscal quarters commencing on the first day of
January, April, July and October (‘‘fiscal quarter’’).

5.    Net Worth of General Partner.

The General Partner agrees that, at all times after the termination of the
initial offering period of the Partnership's Units of Limited Partnership
Interest described in Paragraph 11 hereof (the ‘‘Private Placement’’), so long
as it remains a general partner of the Partnership, it will maintain its Net
Worth at an amount not less than 5% of the total contributions to the
Partnership by all Partners. The General Partner also agrees, with respect to
each additional limited partnership of which it is general partner, to maintain
a net worth (excluding capital contributions to the additional partnership) at
an amount not less than 5% of the total contributions to the additional limited
partnership. In no event will the General Partner be required to maintain a net
worth in excess of $1,000,000.

For the purposes of this Paragraph 5, Net Worth shall be based upon current fair
market value of the assets of the General Partner. The requirements of this
Paragraph 5 may be modified if the General Partner obtains an opinion of counsel
for the Partnership that a proposed modification will not adversely affect the
classification of the Partnership as a partnership for federal income tax
purposes and will not violate any state securities or blue sky laws to which the
Partnership may be subject from time to time.

6.    Capital Contributions and Units of Partnership Interest.

The General Partner shall contribute to the Partnership, immediately prior to
the date on which the Partnership commences trading operations and as necessary
thereafter, an amount at least equal to the greater of (a) 1% of capital
contributions or (b) $25,000. The General Partner's contribution shall be


--------------------------------------------------------------------------------


evidenced by ‘‘Units of General Partnership Interest.’’ The General Partner may
not make any transfer or withdrawal of its contribution to the Partnership while
it is General Partner which would reduce its aggregate percentage interest in
the Partnership to less than such required interest in the Partnership. Any
withdrawal of any such excess interest by the General Partner may be made only
upon not less than thirty (30) days' notice to the Limited Partners prior to the
end of a fiscal quarter.

Interests in the Partnership, other than those of the General Partner, shall be
evidenced by ‘‘Units of Limited Partnership Interest’’ which the General Partner
on behalf of the Partnership shall, in accordance with the Private Placement
Offering Memorandum and Disclosure Document (the ‘‘Memorandum’’) referred to in
Paragraph 11, sell to persons desiring to become Limited Partners. For each Unit
of Limited Partnership Interest purchased prior to the commencement of trading
operations, a Limited Partner shall contribute $1,000 to the capital of the
Partnership. For any Unit (or partial unit rounded to four decimal places) of
Limited Partnership Interest purchased thereafter (except as noted below with
respect to the Special Limited Partner), a Limited Partner shall contribute to
the capital of the Partnership an amount equal to the Net Asset Value of a Unit
(or partial unit, as the case may be) of Limited Partnership Interest as of the
close of business on the day preceding the effective date of such purchase, and
shall pay in addition the selling commission, if any, which must be paid with
respect to such purchase. The Special Limited Partner will contribute advisory
services and will receive a quarterly allocation in Units as described in
Paragraph 8. The aggregate of all contributions shall be available to the
Partnership to carry on its business, and no interest shall be paid on any such
contribution. All subscriptions for Units of Limited Partnership Interest made
pursuant to the Private Placement of the Units of Limited Partnership Interest
must be on the form provided in the Memorandum.

The proceeds from the sale of the Units of Limited Partnership Interest pursuant
to the Private Placement shall be placed in an escrow account and shall not be
contributed to the capital of the Partnership prior to the termination of the
initial offering period. If subscriptions for at least 5,000 Units of Limited
Partnership Interest shall not have been received and accepted by the General
Partner when the initial offering period is terminated, the full amount of all
subscriptions shall be returned promptly to the subscribers, and the Certificate
of Limited Partnership may, in the discretion of the General Partner, be
canceled. If subscriptions for at least 5,000 Units of Limited Partnership
Interest shall have been received and accepted by the General Partner prior to
the termination of the initial offering period, the proceeds thereof shall be
contributed to the capital of the Partnership and the Partnership shall
thereafter commence trading operations. All subscribers shall receive the
interest earned on their subscriptions while held in escrow. All subscribers who
have been accepted by the General Partner shall be deemed admitted as Limited
Partners at the time they are reflected as such in the books and records of the
Partnership.

7.    Allocation of Profits and Losses.

(a) Capital Accounts. A capital account shall be established for each Partner.
The initial balance of each Partner's capital account shall be the amount of his
initial capital contribution to the Partnership. A Partner's capital account
shall be increased by the amount of any additional capital contributions to the
Partnership by such Partner, and shall be further adjusted as provided in
Paragraph 7(b).

(b) Allocations. As of the close of business on the last day of each month
during each fiscal year of the Partnership, and on such other dates as the
General Partner in its discretion shall determine (each, an ‘‘Allocation
Date’’), the following determinations and allocations shall be made:

(1) The Net Assets of the Partnership (as defined in Paragraph 7(d)(1)) but
before any advisory fees or profit share allocations as of such date shall be
determined.

(2) Monthly advisory fees, if any, payable by the Partnership as of such date
shall then be charged against Net Assets.

(3) Any increase or decrease in Net Assets of the Partnership from the previous
Allocation Date (or, with respect to the first calendar month of operations,
from the first day of operations) allocable to Limited Partners or the General
Partner, as the case may be, shall then be credited or charged to the capital
accounts of the Limited Partners or the General Partner, as the case may be, in
the ratio


--------------------------------------------------------------------------------


that the balance of each such Partner's capital account bears to the balance of
all such relevant Partners' capital accounts. For the purpose of this Paragraph
7(b)(3), Net Assets shall be determined without regard to (A) any Profit Share
allocations to the Special Limited Partner pursuant to Paragraph 7(b)(4), (B)
distributions and withdrawals described in Paragraph 7(b)(5), and (C) any
contributions made to the Partnership by a Partner during such month.

(4) As of each calendar quarter-end, the aggregate amount of net increase in Net
Assets allocated pursuant to Paragraph 7(b)(3) shall be adjusted by charging the
Partnership an amount equal to the Special Limited Partner's Profit Share
allocation payable as of such calendar quarter-end, pursuant to Paragraph 8 and
by crediting such amount to the Special Limited Partner's capital account.

(5) The amount of any distribution to a Partner and any amount paid to a Partner
upon withdrawal of capital from the Partnership with respect to such month shall
be charged against the Partner's capital account. Upon liquidation of the
Partnership, the balance of the proceeds of liquidation after payment of
Partnership obligations shall be distributed to the Partners in proportion to
their remaining positive capital account balances after adjustment for prior
distributions and allocations.

(c) Allocations for Tax Purposes. All items of income, gains, losses, deductions
and credits of the Partnership for each fiscal year will be allocated among the
Partners for income tax purposes in a manner that reflects, as closely as
possible, the amounts and the components credited or debited to each Partner's
capital account pursuant to this Paragraph 7. Allocations pursuant to this
Paragraph 7(c) will not be credited or debited to capital accounts.

(d) Definitions.

(1) Net Assets. Net Assets of the Partnership shall mean the total assets of the
Partnership, including all cash, accrued interest and the market value of all
open commodity positions maintained by the Partnership less brokerage charges
accrued and less all other liabilities of the Partnership determined in
accordance with generally accepted accounting principles under the accrual basis
of accounting. The value of a commodity futures or option contract is the
unrealized gain or loss on the contract that is determined by marking it to the
current settlement price for a like contract acquired on the valuation date.
Physical commodities, options, forward contracts and futures contracts, when no
market quote is available, will be valued at their fair market value as
determined in good faith by the General Partner. U.S. Treasury securities and
other interest bearing obligations will be valued at cost plus accrued interest.
Interests in other commodity pools will be valued at their net asset value as
determined by the pool operator, or, if the General Partner has not received
such determination or believes that fairness so requires, at fair value
determined by the General Partner. Net Assets equals Net Asset Value.

(2) Net Asset Value per Unit. The Net Asset Value of each Unit of Limited
Partnership Interest and each Unit of General Partnership Interest shall be
determined by dividing the Net Assets of the Partnership by the aggregate number
of Units of Limited and General Partnership Interest outstanding.

(e) Expenses and Limitation Thereof. The Partnership's organizational expenses
and the expenses of the initial private offering of the Units of Limited
Partnership Interest described in Paragraph 11 hereof shall be initially paid by
Smith Barney Inc. (‘‘SB’’) and reimbursed as discussed in the Memorandum.
Subject to the limitations set forth below in this Paragraph 7(e), the
Partnership shall be obligated to pay all liabilities incurred by it, including,
without limitation, all expenses incurred in connection with its trading
activities, and any advisory or other expenses. The General Partner shall bear
all other operating expenses except legal, accounting, filing, data processing
and reporting fees and extraordinary expenses. Appropriate reserves may be
created, accrued and charged against Net Assets for contingent liabilities, if
any, as of the date any such contingent liability becomes known to the General
Partner.

(f) Limited Liability of Limited Partners.

(1) Each Unit of Limited Partnership Interest, when purchased by a Limited
Partner, subject to the qualifications set forth below, shall be fully paid and
non-assessable.


--------------------------------------------------------------------------------


(2) A Limited Partner will have no liability in excess of his obligation to make
contributions to the capital of the Partnership and his share of the
Partnership's assets and undistributed profits, subject to the qualifications
provided in the Partnership Act.

(g) Return of Limited Partner's Capital Contribution. Except to the extent that
a Limited Partner shall have the right to withdraw capital through redemption of
Units of Limited Partnership Interest, no Limited Partner shall have any right
to demand the return of his capital contribution or any profits added thereto,
except upon dissolution and termination of the Partnership. In no event shall a
Limited Partner be entitled to demand and receive property other than cash.

8.    Profit Share Allocation to the Special Limited Partner.

The Special Limited Partner shall receive a quarterly profit share (a ‘‘Profit
Share’’) allocation to its capital account in the Partnership in the form of
additional Units and/or partial Units the value of which shall be equal to 20%
of the New Trading Profits generated by the Special Limited Partner on behalf of
the Partnership as of each calendar quarter-end. The Profit Share allocation
shall be made to the Special Limited Partner within twenty (20) business days
following the end of the calendar quarter.

New Trading Profits with respect to a calendar quarter means the excess, if any,
of Net Assets managed by the Special Limited Partner at the end of the calendar
quarter over Net Assets managed by the Special Limited Partner at the end of the
highest previous calendar quarter or Net Assets allocated to the Special Limited
Partner at the date trading commences, whichever is higher, and as further
adjusted to eliminate the effect on Net Assets resulting from new capital
contributions, redemptions, reallocations or capital distributions, if any, made
during the calendar quarter decreased by interest or other income not directly
related to trading activity, earned on the Partnership's assets during the
calendar quarter whether the assets are held separately or in margin accounts.
Ongoing expenses will be attributed to the Special Limited Partner based on the
Special Limited Partner's proportionate share of Net Assets. Ongoing expenses
above will not include expenses of litigation not involving the activities of
the Special Limited Partner on behalf of the Partnership. Ongoing expenses
include offering and organizational expenses of the Partnership. Notwithstanding
the above, the Profit Share allocable on September 30, 2006 shall be based on
New Trading Profits earned from January 1, 2006 through September 30, 2006.
Interest income earned, if any, will not be taken into account in computing New
Trading Profits earned by the Special Limited Partner.

If any Profit Share allocation is made to the Special Limited Partner with
respect to New Trading Profits, and the Partnership thereafter incurs a net loss
for a subsequent period, the Special Limited Partner will retain the Profit
Share previously allocated in respect of New Trading Profits. If Net Assets
allocated to the Special Limited Partner are reduced due to net redemptions,
distributions or reallocations (net of additions), there will be a corresponding
proportional reduction in the related loss carryforward amount that must be
recouped before the Special Limited Partner is eligible to receive another
Profit Share. However, the Special Limited Partner would not be allocated any
Profit Share thereafter until all of such losses were recovered and the Special
Limited Partner achieved additional New Trading Profits.

If the Partnership is terminated or the Special Limited Partner is removed as
advisor of the Partnership on a date other than a calendar quarter-end, the
Profit Share allocation described above shall be determined and made as if such
date were a calendar quarter-end.

9.    Management of the Partnership.

(a) General. The General Partner, to the exclusion of all Limited Partners,
shall conduct, control and manage the business of the Partnership, including,
without limitation, the investment of the funds of the Partnership. The General
Partner may, but is not obliged to, delegate its rights, duties and powers
hereunder, including but not limited to the duty to make trading decisions for
the Partnership. The General Partner has initially selected AAA Capital
Management Inc. to make trading decisions for the Partnership pursuant to an
Advisory Agreement. Except as provided herein, no Partner shall be entitled to
any salary, draw or other compensation from the Partnership. Each Limited
Partner hereby undertakes to advise the General Partner of such additional
information as may be deemed by the General Partner to be required or
appropriate to open and maintain an account or accounts with commodity brokerage
firms for the purpose of trading in commodity futures contracts.


--------------------------------------------------------------------------------


Subject to Paragraph 5 hereof, the General Partner may engage in other business
activities and shall not be required to refrain from any other activity nor
disgorge any profits from any such activity, whether as general partner of
additional partnerships for investment in commodity futures contracts or
otherwise. The General Partner may engage and compensate on behalf of the
Partnership from funds of the Partnership, such persons, firms or corporations,
including any affiliated person or entity, as the General Partner in its sole
judgment shall deem advisable for the conduct and operation of the business of
the Partnership.

No person dealing with the General Partner shall be required to determine its
authority to make any undertaking on behalf of the Partnership, nor to determine
any fact or circumstance bearing upon the existence of its authority.

The General Partner shall monitor the trading and performance of any trading
advisor for the Partnership and shall not permit the ‘‘churning’’ of the
Partnership's account. The General Partner is authorized to enter into the
Customer Agreement with SB, and the Advisory Agreement with AAA Capital
Management Inc., each as described in the Memorandum and to cause the
Partnership to pay the fees and/or allocations described therein and to
negotiate Customer and Advisory Agreements in the future on those or other
terms. The General Partner may take such other actions as it deems necessary or
desirable to manage the business of the Partnership, including, but not limited
to, the following: opening bank accounts with state or national banks; paying,
or authorizing the payment of expenses of the Partnership, such as advisory
fees, legal and accounting fees, printing and reporting fees, and registration
and other fees of governmental agencies; and investing or directing the
investment of funds of the Partnership not being utilized as margin deposits.

The General Partner shall maintain a list of the names and addresses of, and
interests owned by, all Partners, a copy of which shall be furnished to Limited
Partners upon request either in person or by mail and upon payment of the cost
of reproduction and mailing for a purpose reasonably related to such Limited
Partner's interest as a limited partner in the Partnership, and such other books
and records relating to the business of the Partnership as it deems necessary or
advisable at the principal office of the Partnership. The General Partner shall
retain such records for a period of not less than six years. The Limited
Partners, shall be given reasonable access to the books and records of the
Partnership for a purpose reasonably related to such Limited Partner's interest
as a limited partner in the Partnership.

Except as provided herein and in the Memorandum, the Partnership shall not enter
into any contract with any of its affiliates or with any trading advisor which
has a term of more than one year. Except as provided herein and in the
Memorandum: (1) no person may receive, directly or indirectly, any advisory fee
for investment advice or management who shares or participates in commodity
brokerage commissions or fees from transactions for the Partnership; (2) no
broker may pay, directly or indirectly, rebates or give ups to any trading
advisor; and (3) such prohibitions shall not be circumvented by any reciprocal
business arrangements. On loans made available to the Partnership by the General
Partner or any of its affiliates, the lender may not receive interest in excess
of its interest costs, nor may the lender receive interest in excess of the
amounts which would be charged the Partnership (without reference to the
lender's financial abilities or guarantees) by unrelated banks on comparable
loans for the same purpose and the lender shall not receive points or other
financing charges or fees regardless of the amounts.

10.    Audits and Reports to Limited Partners.

The Partnership books and records shall be audited annually by independent
accountants. The Partnership will cause each Partner to receive (i) within 90
days after the close of each fiscal year, audited financial statements,
including a balance sheet and statements of income and partners' equity for the
fiscal year then ended, and (ii) within 75 days after the close of each fiscal
year such tax information as is necessary for him to complete his federal income
tax return. In addition, within 30 days of the end of each month the Partnership
will provide each Limited Partner with reports showing Net Assets and Net Asset
Value per Unit of Limited and General Partnership Interest as of the end of such
month, as well as information relating to the fees and other expenses incurred
by the Partnership during such month. Both annual and monthly reports shall
include such additional information as the Commodity Futures Trading Commission
may require under the Commodity Exchange Act to be given to participants in
commodity


--------------------------------------------------------------------------------


pools such as the Partnership. The General Partner shall calculate the Net Asset
Value per Unit of Partnership Interest daily and shall make such information
available upon the request of a Limited Partner for a purpose reasonably related
to such Limited Partner's interest as a Limited Partner in the Partnership.

In addition, if any of the following events occur, notice of such event shall be
mailed to each Limited Partner within seven business days of the occurrence of
the event: (i) a decrease in the Net Asset Value of a Unit of Limited
Partnership Interest to $400 or less as of the end of any trading day; (ii) any
change in trading advisors; (iii) any change in the General Partner; (iv) any
change in commodity brokers; or (v) any material change in the Partnership's
trading policies or in an advisor's trading strategies.

11.    Transfer and Redemption of Units.

(a) Initial Limited Partner. As of the day after trading commences, the Initial
Limited Partner may redeem his Unit for $1,000 and withdraw from the
Partnership.

(b) Transfer. Each Limited Partner expressly agrees that he will not assign,
transfer or dispose of, by gift or otherwise, any of his Units of Limited
Partnership Interest or any part or all of his right, title and interest in the
capital or profits of the Partnership without the consent of the General Partner
except (i) in the case of an individual Limited Partner, disposition of Units by
last will and testament or by virtue of the laws of descent and distribution and
(ii) in the case of a Limited Partner that is not an individual, disposition of
Units upon liquidation, dissolution or other termination of the entity that is a
Limited Partner. No transfer or assignment shall be permitted unless the General
Partner is satisfied that (i) such transfer or assignment would not violate the
Securities Act of 1933 or any state securities law and (ii) notwithstanding such
transfer or assignment, the Partnership will continue to be classified as a
Partnership under the Internal Revenue Code. No assignment, transfer or
disposition permitted by this Agreement shall be effective against the
Partnership or the General Partner until the first day of the quarter next
succeeding the quarter in which the General Partner gives its consent, except as
otherwise provided in this sub-paragraph 11(b). Any assignment, transfer or
disposition by an assignee of Units of Limited Partnership Interest of his
interest in the capital or profits of the Partnership shall not be effective
against the Partnership or the General Partner until the first day of the
quarter next succeeding the quarter in which the General Partner gives its
consent. If an assignment, transfer or disposition occurs by reason of the death
or by termination of a Limited Partner or assignee, written notice must be given
to the General Partner by the duly authorized representative of the estate of
the Limited Partner or assignee and shall be supported by such proof of legal
authority and valid assignment as may reasonably be requested by the General
Partner. Any such assignee shall become a substituted Limited Partner only upon
the consent of the General Partner (which consent may be withheld at its sole
and absolute discretion), upon the execution of a Power of Attorney by such
assignee appointing the General Partner as his attorney-in-fact in the form
contained in Paragraph 14 hereof. The estate or any beneficiary of a deceased
Limited Partner or assignee shall have no right to withdraw any capital or
profits from the Partnership except by redemption of Units of Limited
Partnership Interest. A substituted Limited Partner shall have all the rights
and powers and shall be subject to all the restrictions and liabilities of a
limited partner of the Partnership. A substituted Limited Partner is also liable
for the obligations of his assignor to make contributions to the Partnership,
but shall not be liable for the obligations of his assignor under the
Partnership Act to return distributions received by the assignor; provided,
however, that a substituted Limited Partner shall not be obligated for
liabilities unknown to him at the time he became a substituted Limited Partner
and which could not be ascertained from this Agreement. Each Limited Partner
agrees that with the consent of the General Partner any assignee may become a
substituted Limited Partner without the approval of any Limited Partner. If the
General Partner withholds consent, an assignee shall not become a substituted
Limited Partner and shall not have any of the rights of a Limited Partner except
that the assignee shall be entitled to receive that share of capital or profits
and shall have that right of redemption to which his assignor would otherwise
have been entitled. An assigning Limited Partner shall remain liable to the
Partnership as provided in the Partnership Act, regardless of whether his
assignee becomes a substituted Limited Partner. The transfer of Units of Limited
Partnership Interest shall be subject to all applicable securities laws. The
transferor or assignor shall bear the cost related to such transfer or
assignment. Certificates representing Units of Limited Partnership Interest may
bear appropriate legends to the foregoing effect.


--------------------------------------------------------------------------------


(c) Redemption. Beginning with the first full month ending at least three months
after trading commences, a Limited Partner (or any assignee thereof) may
withdraw all or part of his capital contribution and undistributed profits, if
any, from the Partnership in multiples of the Net Asset Value of a Unit of
Limited Partnership Interest (such withdrawal being herein referred to as
‘‘redemption’’) as of the last day of a month (the ‘‘Redemption Date’’) after a
request for redemption has been made to the General Partner; provided that all
liabilities, contingent or otherwise, of the Partnership, except any liability
to Partners on account of their capital contributions, have been paid or there
remains property of the Partnership sufficient to pay them. As used herein,
‘‘request for redemption’’ shall mean a written or oral request in a form
specified by the General Partner and received by the General Partner at least
ten days in advance of the Redemption Date. The General Partner, in its
discretion, may waive the ten day notice requirement. A form of Request for
Redemption is included in the Memorandum referred to in Paragraph 11. Additional
forms of Request for Redemption may be obtained by written request to the
General Partner. Redemption of partial Units will be permitted at the General
Partner's discretion. Upon redemption, a Limited Partner (or any assignee
thereof) shall receive, per Unit of Limited Partnership Interest redeemed, an
amount equal to the Net Asset Value of a Unit of Limited Partnership Interest as
of the Redemption Date, less any amount owing by such Partner (and his assignee,
if any) to the Partnership. If redemption is requested by an assignee, all
amounts owed by the Partner to whom such Unit of Limited Partnership Interest
was sold by the Partnership as well as all amounts owed by all assignees of such
Unit of Limited Partnership Interest shall be deducted from the Net Asset Value
of such Unit of Limited Partnership Interest upon redemption by any assignee.
Payment will be made within 10 business days after the Redemption Date. The
General Partner may temporarily suspend redemptions if necessary in order to
liquidate commodity positions in an orderly manner and may permit less frequent
redemptions if it has received an opinion from counsel that such action is
advisable to prevent the Partnership from being considered a publicly traded
partnership by the Internal Revenue Service.

The General Partner may, at its sole discretion and upon notice to the Limited
Partners, declare a special Redemption Date on which date Limited Partners may
redeem their Units at Net Asset Value per Unit, provided that the Limited
Partners submit requests for redemption in a form acceptable to the General
Partner.

The General Partner may require that any Limited Partner redeem his Units on 10
days' notice to the Limited Partner if, in the sole discretion of the General
Partner, it is in the best interests of the Partnership to require such
redemption.

12.    Private Placement of Units of Limited Partnership Interest.

The General Partner on behalf of the Partnership shall (i) cause to be filed a
Private Placement Offering Memorandum and Disclosure Document, and such
amendments thereto as the General Partner deems advisable, with the United
States Commodity Futures Trading Commission for private placement of the Units
of Limited Partnership Interest, and (ii) qualify the Units of Limited
Partnership Interest for sale under the securities laws of such States of the
United States as the General Partner shall deem advisable. The General Partner
may make such other arrangements for the sale of the Units of Limited
Partnership Interest as it deems appropriate including, without limitation, the
execution on behalf of the Partnership of an agency agreement with SB as an
agent of the Partnership for the offer and sale of the Units as contemplated in
the Memorandum.

13.    Admission of Additional Partners.

After the Private Placement of the Units of Limited Partnership Interest has
been terminated by the General Partner, no additional General Partner will be
admitted to the Partnership except as described in Paragraph 18(c). The General
Partner may take such actions as may be necessary or appropriate at any time to
offer new Units or partial Units and to admit new or substituted Limited
Partners to the Partnership. All subscribers who have been accepted by the
General Partner shall be deemed admitted as Limited Partners at the time they
are reflected as such in the books and records of the Partnership.

14.    Special Power of Attorney.

Each Limited Partner does irrevocably constitute and appoint the General
Partner, and each other person or entity that shall after the date of this
Agreement become a general partner of the Partnership,


--------------------------------------------------------------------------------


with the power of substitution, as his true and lawful attorney-in-fact, in his
name, place and stead, to execute, acknowledge, swear to, file and record in his
behalf in the appropriate public offices and publish (i) this Agreement and a
Certificate of Limited Partnership, including amendments and/or restatements
thereto; (ii) all instruments which the General Partner deems necessary or
appropriate to reflect any amendment, change or modification of the Partnership
in accordance with the terms of this Agreement, including any instruments
necessary to dissolve the Partnership; (iii) Certificates of Assumed Name; and
(iv) Customer Agreements with SB or other commodity brokerage firms. The Power
of Attorney granted herein shall be irrevocable and deemed to be a power coupled
with an interest and shall survive and not be affected by the subsequent
incapacity, disability or death of a Limited Partner. Each Limited Partner
hereby agrees to be bound by any representation made by the General Partner and
by any successor thereto, acting in good faith pursuant to such Power of
Attorney and each Limited Partner hereby waives any and all defenses which may
be available to contest, negate or disaffirm the action of the General Partner
and any successor thereto, taken in good faith under such Power of Attorney. In
the event of any conflict between this Agreement and any instruments filed by
such attorney pursuant to the Power of Attorney granted in this Paragraph, this
Agreement shall control.

15.    Withdrawal of a Partner.

The Partnership shall be dissolved and its affairs wound up upon the assignment
by the General Partner of all of its interest in the Partnership, withdrawal,
removal, bankruptcy, or any other event that causes the General Partner to cease
to be a general partner under the Partnership Act (unless the Partnership is
continued pursuant to Paragraph 18). The General Partner shall not withdraw from
the Partnership without giving the Limited Partners ninety (90) days' prior
written notice. The death, incompetency, withdrawal, insolvency or dissolution
of a Limited Partner shall not (in and of itself) dissolve the Partnership, and
such Limited Partner, his estate, custodian or personal representative shall
have no right to withdraw or value such Limited Partner's interest in the
Partnership except as provided in Paragraph 11 hereof. Each Limited Partner (and
any assignee of such Partner's interest) expressly agrees that, in the event of
his death, he waives on behalf of himself and his estate, and he directs the
legal representative of his estate and any person interested therein to waive,
the furnishing of any inventory, accounting, or appraisal of the assets of the
Partnership and any right to an audit or examination of the books of the
Partnership; provided, however, that this waiver in no way limits the rights of
the Limited Partners or their representatives to have access to the
Partnership's books and records as described in Paragraph 9 hereof.

16.    No Personal Liability for Return of Capital.

The General Partner, subject to Paragraph 17 hereof, shall not be personally
liable for the return or repayment of all or any portion of the capital or
profits of any Partner (or assignee), it being expressly agreed that any such
return of capital or profits made pursuant to this Agreement shall be made
solely from the assets (which shall not include any right of contribution from
the General Partner) of the Partnership.

17.    Indemnification.

(a) The General Partner and its Affiliates shall have no liability to the
Partnership or to any Partner for any loss suffered by the Partnership which
arises out of any action or inaction of the General Partner or its Affiliates if
the General Partner or its Affiliates in good faith determined that such course
of conduct was in the best interest of the Partnership and such course of
conduct did not constitute negligence or misconduct of the General Partner or
its Affiliates. To the fullest extent permitted by law, the General Partner and
its Affiliates shall be indemnified by the Partnership against any losses,
judgments, liabilities, expenses and amounts paid in settlement of any claims
sustained by them in connection with the Partnership, provided that the same
were not the result of negligence or misconduct on the part of the General
Partner or its Affiliates.

(b) Notwithstanding (a) above, the General Partner and its Affiliates shall not
be indemnified for any losses, liabilities or expenses arising from or out of an
alleged violation of federal or state securities laws in connection with the
offer or sale of Units.


--------------------------------------------------------------------------------


(c) The Partnership shall not incur the cost of that portion of any insurance
which insures any party against any liability the indemnification of which is
herein prohibited.

(d) For purposes of this Paragraph 16, the term ‘‘Affiliates’’ shall mean any
person performing services on behalf of the Partnership and acting within the
scope of the General Partner's authority as set forth in this Agreement who: (1)
directly or indirectly controls, is controlled by, or is under common control
with the General Partner; or (2) owns or controls 10% or more of the outstanding
voting securities of the General Partner; or (3) is an officer or director of
the General Partner.

(e) The provision of advances from Partnership funds to the General Partner and
its Affiliates for legal expenses and other costs incurred as a result of any
legal action initiated against the General Partner by a Limited Partner of the
Partnership is prohibited.

(f) Any indemnification under subparagraph (a) above, unless ordered by a court,
shall be made by the Partnership only as authorized in the specific case and
only upon a determination by independent legal counsel in a written opinion that
indemnification of the General Partner or its Affiliates is proper in the
circumstances because it has met the applicable standard of conduct set forth in
subparagraph (a) above.

18.    Amendments; Meetings.

(a) Amendments with Consent of the General Partner. If at any time during the
term of the Partnership the General Partner shall deem it necessary or desirable
to amend this Agreement (including the Partnership's basic investment policies
set forth in paragraph 3(b) hereof), such amendment shall be effective only if
approved in writing by the General Partner and, except as specified in this
sub-section (a), by Limited Partners owning more than 50% of the Units of
Limited Partnership Interest then outstanding and if made in accordance with the
Partnership Act. Any such supplemental or amendatory agreement shall be adhered
to and have the same effect from and after its effective date as if the same had
originally been embodied in and formed a part of this Agreement.

The General Partner may amend this Limited Partnership Agreement without the
consent of the Limited Partners in order (i) to clarify any clerical inaccuracy
or ambiguity or reconcile any inconsistency (including any inconsistency between
this Limited Partnership Agreement and the Memorandum); (ii) to delete or add
any provision of or to the Limited Partnership Agreement required to be deleted
or added by the staff of any federal or state agency; or (iii) to make any
amendment to the Limited Partnership Agreement which the General Partner deems
advisable (including but not limited to amendments necessary to effect the
allocations proposed herein) provided that such amendment is not adverse to the
Limited Partners, or is required by law.

The General Partner may, however, change the trading policies in paragraph 3(b)
of this Agreement without the approval of the Limited Partners when such change
is deemed to be in the best interests of the Partnership. In addition, if the
General Partner determines to offer Units to the public in the future, the
General Partner may amend this Agreement as necessary to effect such public
offering without obtaining the consent of the Limited Partners, provided,
however, that such amendments are deemed to be in the best interests of the
Limited Partners. Amendments that are consistent with the North American
Securities Administrators Association's Guidelines for the Registration of
Commodity Pools will be presumed to be in the best interests of the Limited
Partners.

(b) Meetings. Upon receipt of a written request, signed by Limited Partners
owning at least 10% of the Units of Limited Partnership Interest then
outstanding, that a meeting of the Partnership be called to vote upon any matter
which the Limited Partners may vote upon pursuant to this Agreement, the General
Partner shall, by written notice to each Limited Partner of record mailed within
fifteen (15) days after receipt of such request, call a meeting of the
Partnership. Such meeting shall be held at least thirty (30) but not more than
sixty (60) days after the mailing of such notice, and such notice shall specify
the date, a reasonable place and time, and the purpose of such meeting.

(c) Amendments and Actions without Consent of the General Partner. At any
meeting called pursuant to Paragraph 18(b), upon the approval by an affirmative
vote (which may be in person or by proxy) of Limited Partners owning more than
50% of the outstanding Units of Limited Partnership Interest, the following
actions may be taken: (i) this Agreement may be amended in accordance with and


--------------------------------------------------------------------------------


only to the extent permissible under the Partnership Act; (ii) the Partnership
may be dissolved; (iii) the General Partner may be removed and a new general
partner may be admitted immediately prior to the removal of the General Partner
provided that the new general partner of the Partnership shall continue the
business of the Partnership without dissolution; (iv) if the General Partner
elects to withdraw from the Partnership, a new general partner or general
partners may be admitted immediately prior to the withdrawal of the General
Partner provided that the new general partner of the Partnership shall continue
the business of the Partnership without dissolution; (v) any contracts with the
General Partner, any of its Affiliates or any commodity trading advisor to the
Partnership may be terminated on sixty days' notice without penalty; and (vi)
the sale of all of the assets of the Partnership may be approved; provided,
however, that no such action may be taken unless the Partnership has been
furnished with an opinion of counsel that the action to be taken will not
adversely affect the liability of the Limited Partners and that the action is
permitted by the Partnership Act.

(d) Continuation. Upon the assignment by the General Partner of all of its
interest in the Partnership, the withdrawal, removal, bankruptcy or any other
event that causes the General Partner to cease to be a general partner under the
Partnership Act, the Partnership is not dissolved and is not required to be
wound up by reason of such event if, (i) there is a remaining general partner
who continues the business of the Partnership or (ii) within ninety (90) days
after such event, all remaining Partners agree in writing to continue the
business of the Partnership and to the appointment, effective as of the date of
such event, of a successor General Partner.

19.    Governing Law.

The validity and construction of this Agreement shall be determined and governed
by the laws of the State of New York.

20.    Miscellaneous.

(a) Priority among Limited Partners. With the exception of the Profit Share
allocation to the Special Limited Partner, no Limited Partner shall be entitled
to any priority or preference over any other Limited Partner with regard to the
return of contributions of capital or to the distribution of any profits or
otherwise in the affairs of the Partnership.

(b) Notices. All notices under this Agreement, other than reports by the General
Partner to the Limited Partners, shall be in writing and shall be effective upon
personal delivery, or, if sent by registered or certified mail, postage prepaid,
addressed to the last known address of the party to whom such notice is to be
given, upon the deposit of such notice in the United States mail. Reports by the
General Partner to the Limited Partners shall be in writing and shall be sent by
first class mail to the last known address of each Limited Partner.

(c) Binding Effect. This Agreement shall inure to and be binding upon all of the
parties, their successors, permitted assigns, custodians, estates, heirs and
personal representatives. For purposes of determining the rights of any Partner
or assignee hereunder, the Partnership and the General Partner may rely upon the
Partnership records as to who are Partners and assignees and all Partners and
assignees agree that their rights shall be determined and that they shall be
bound thereby, including all rights which they may have under Paragraph 17
hereof.

(d) Captions. Captions in no way define, limit, extend or describe the scope of
this Agreement nor the effect of any of its provisions.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first mentioned above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] General Partner: [spacer.gif] [spacer.gif] Initial Limited Partner:
Citigroup Managed Futures LLC [spacer.gif] [spacer.gif]   By: [spacer.gif]
[spacer.gif] /s/ David J. Vogel [spacer.gif] [spacer.gif] /s/ David J. Vogel  
[spacer.gif] [spacer.gif] David J. Vogel
President and Director [spacer.gif] [spacer.gif] David J. Vogel [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Special Limited Partner: AAA
Capital Management Advisors, Ltd. By: [spacer.gif] [spacer.gif] /s/ A. Anthony
Annunziato   [spacer.gif] [spacer.gif] A. Anthony Annunziato
President [spacer.gif]

Limited Partners:

All Limited Partners now and hereafter admitted as limited partners of the
Partnership pursuant to powers of attorney now and hereafter executed in favor
of and delivered to the General Partner.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] By: CITIGROUP MANAGED
FUTURES, LLC. ATTORNEY-IN-FACT By: [spacer.gif] [spacer.gif] /s/ David J. Vogel
  [spacer.gif] [spacer.gif] David J. Vogel
President and Director [spacer.gif]


--------------------------------------------------------------------------------
